UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-30515 Weststar Financial Services Corporation (Exact name of registrant as specified in its charter) North Carolina 56-2181423 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 79 Woodfin Place, Asheville NC 28801 (Address of principal executive offices) 828.252.1735 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£Accelerated filer£Non-accelerated filer£ (Do not check if a smaller reporting company)Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No T APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1.00 par value – 2,124,247 shares outstanding as of November 12, 1 INDEX Page Part I – FINANCIAL INFORMATION Financial Statements: Consolidated Balance Sheets September 30, 2008 and December 31, 2007 3 Consolidated Statements of Operations Three and Nine Months Ended September 30, 2008 and 2007 4 Consolidated Statements of Comprehensive Income Three and Nine Months Ended September 30, 2008 and 2007 5 Consolidated Statements of Changes in Shareholders’ Equity Nine Months Ended September 30, 2008 and 2007 6 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2008 and 2007 7 Notes to Consolidated Financial Statements 8 Item 2 - Management’s Discussion and Analysis Financial Condition and Results of Operations 13 Item 4T – Controls and Procedures 24 Part II – OTHER INFORMATION Item 4 – Submission of Matters to a Vote of Security Holders 25 Item 5 – Other Information 25 Item 6 –Exhibits 25 Signatures 26 2 Index Part
